We have examined the briefs submitted by counsel, and we have read with a great deal of care the evidence in this case, the whole of it. It seems to us that the evidence here clearly shows that it was the habit at this house, which was presided over by Katherine Watson, to procure beer for .people who came there, selling, it to them, or, as she says, delivering it to them, and making forty cents a pint profit. We can see no difference between purchasing a few pints of beer and selling it to a party at an increased price of forty cents a pint,' and. purchasing a *239very much larger quantity of beer and selling it at any other profit. It seems to me on reviewing this evidence in detail, that the attempt here on the part of the keeper of this resort is a mere subterfuge, nothing short of it; it is a mere method by which the law is avoided, and if this could be countenanced, we see no reason why a saloon might not be in the immediate vicinity, for that matter, either upstairs or down stairs, in connection with this kind of a resort and might have a dummy waiter, and if the dummy refused to work a waiter that was not quite so dumb could be substituted, so the place could be carried on with the same result that-has been carried on here, a profit to every sale.
It has not been urged here as it was in one case that we have examined, that the tax could not be insisted on here because the parties were engaged in an. illegal business, and in violation: of the statutes of Ohio, and that they could be punished in that way. But that is not the law. And it is well that it is not, because, as said in that case, if that were so then the parties' who were violating the law might escape paying the tax while those who were not violating it would have to pay.
We have read the evidence of all the inspectors and considered the report, which is somewhat brief, most of it getting into .the examination and going in without objection, but we think under the form that the examination took, the report, brief as it is, and for what it is worth, is competent evidence in the case. The evidence in the ease as a whole shows that this constitutes a trafficking in intoxicating liquors' as defined by the statute. Of course the tax being upon the duplicate makes a prima facie case under the statute, not only of the amount and its non-payment, but of the validity of the tax. We have considered the record without special regard to that. We think the showing is ample here 'to make the'finding that the petition should be dismissed and the injunction prayed for denied, and that will be the ruling ,of the court.